Exhibit 10.30(a)
 
SENIOR SECURED PROMISSORY NOTE
 

Dated: September 10, 2008
Amount: $1,081,081.08

 
 
For value received, FIRSTGOLD CORP., a corporation organized under the laws of
the State of Delaware (the “Maker”), hereby promises to pay to the order of
PLATINUM LONG TERM GROWTH, LLC, with an address of 152 West 57th Street, 4th
Floor, New York, NY 10019 (together with its successors, representatives, and
assigns, the “Holder”), in accordance with the terms hereinafter provided, the
principal amount of One Million, Eighty-One Thousand Eighty-One Dollars and
Eight Cents ($1,081,081.08) hereunder, together with interest and all other
obligations outstanding hereunder.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A.  The
outstanding principal balance of this Note shall be due and payable on March 1,
2010 (the “Maturity Date”) or at such earlier time as provided herein.
 
ARTICLE I
 
Section 1.1    Purchase Agreement.  This Note has been executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of August 7, 2008
(the “Purchase Agreement”), by and between the Maker, the Holder (as a Lender)
and each other Lender party thereto and related agreements and
documents.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.
 
Section 1.2    Interest.  The outstanding principal balance of this Note shall
bear interest, in arrears, at a rate per annum equal to four percent (4%),
payable in cash on the first Business Day of each month following the date
hereof.  Interest shall be computed on the basis of a 360-day year of twelve
(12) thirty-day months, shall compound monthly and shall accrue commencing on
the date hereof.  Furthermore, upon the occurrence of an Event of Default (as
defined in Section 2.1 hereof), the Maker will pay interest to the Holder,
payable on demand, on the outstanding principal balance of the Note and on all
unpaid interest from the date of the Event of Default at a per annum rate equal
to the lesser of eighteen percent (18%) and the maximum applicable legal rate
per annum, calculated based on a 360-day year.
 
Section 1.3    Payment of Principal; Prepayment.
 
(a)    The principal amount hereof shall be paid in full on the Maturity Date
or, if earlier, upon acceleration of this Note in accordance with the terms
hereof.  Any amount of principal repaid hereunder may not be reborrowed.  The
Maker may prepay all or any portion of the principal amount of this Note upon
not less than three (3) Business Days prior written notice to the Holder,
without penalty or premium.
 
(b)    Not later than the fifteenth (15th) day of each calendar month, the Maker
shall make a mandatory prepayment to the Holder equal to its Pro Rata Share of
forty percent (40%) of the Maker’s Free Cash Flow in and for the preceding
calendar month;
 
-1-

--------------------------------------------------------------------------------


provided, however, that commencing with the payment to be made in December, 2008
and continuing in each month thereafter, such monthly payment be equal to the
Holder’s Pro Rata Share of the greater of (i) forty percent (40%) of the Maker’s
Free Cash Flow in the preceding calendar month, and (ii) $400,000.  Each such
payment shall be accompanied by financial calculations of such prior month’s
Free Cash Flow certified as being complete and correct by the Maker’s president
or chief financial officer, in such detail and with such supporting financial
documents as the Collateral Agent (as defined below) may require.  Each such
mandatory prepayment shall be applied first to any interest, fee or expense
obligation hereunder which is then due and unpaid and then on account of the
principal balance hereof.  Prepayments applied to principal shall be made
against the principal balance of this Note and of all other outstanding Notes
issued under the Purchase Agreement on a pro-rata basis.  For the purposes
hereof, “Free Cash Flow” shall mean the Maker’s gross revenue from all sources
less direct operating costs in the period for which such calculation is made
(all in accordance with GAAP).
 
Section 1.4    Security Documents.  The obligations of the Maker hereunder are
secured by a continuing security interest in substantially all of the assets of
the Maker pursuant to the terms of a Security Agreement bearing even date
herewith by and between the Maker and the Collateral Agent, a Deed or Deeds of
Trust, and other collateral documents.  For the purposes hereof, the term
“Collateral Agent” shall have the meaning given thereto in the Security
Agreement.
 
Section 1.5    Payment on Non-Business Days.  Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.6    Transfer.  This Note may be transferred or sold, and may also be
pledged, hypothecated or otherwise granted as security, by the Holder; provided,
however, that any transfer or sale of this Note must be in compliance with any
applicable securities laws.
 
Section 1.7    Replacement.  Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8    Use of Proceeds.  The Maker shall use the proceeds of this Note
as set forth in the Purchase Agreement.
 
ARTICLE II
 
EVENTS OF DEFAULT; REMEDIES
 
Section 2.1    Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)    any default in respect of any payment of the principal amount, interest
or any other monetary obligation under this Note, as and when the same shall be
due and payable (whether on the Maturity Date or by acceleration or otherwise)
or within three (3) days thereafter; or
 
-2-

--------------------------------------------------------------------------------


(b)    the Maker shall fail to observe or perform any other condition, covenant
or agreement contained in this Note, which failure is not cured within five (5)
Business Days after the Maker’s receipt of notice of such failure; or
 
(c)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days, such a suspension to
only constitute an Event of Default if the Holder provides the Maker written
notification that it deems such suspension to be an Event of Default; or
 
(d)    the Maker shall default in the performance or observance of (i) any
undertaking, covenant, condition or agreement contained in the Purchase
Agreement or any other Transaction Document and such default is not fully cured
within five (5) Business Days after the Maker’s receipt of notice of such
default;  or
 
(e)    any representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(f)    any failure by Maker to cure within five (5) Business Days after the
Maker’s receipt of notice of (A) a default in any payment of any amount or
amounts of principal of or interest on any Indebtedness of the Maker (other than
the Indebtedness hereunder) the aggregate principal amount of which Indebtedness
is in excess of $50,000 or (B) a default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 
(g)    the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
-3-

--------------------------------------------------------------------------------


(h)    a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(i)    any default or event of default, or event that, with the passage of time
or giving of notice or both would constitute a default or event of default,
shall have occurred under any mining lease or mining rights or claims agreement
to which Maker is now or at any time hereafter a party or any such agreement is
terminated by any of the parties thereto; or
 
(j)    a judgment or judgments in the aggregate amount exceeding $25,000 is/are
entered against the Maker and not dismissed or discharged within twenty (20)
days following the entry thereof; or
 
(k)    Maker shall cease to actively conduct its business operations for a
period of five (5) consecutive Business Days; or
 
(l)    any material portion of the properties or assets of the Maker is seized
by any governmental authority; or
 
(m)    the Maker is indicted for the commission of any criminal activity; or
 
(n)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
Section 2.2    Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Collateral Agent may at any time at
its option (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, plus fees and expenses, due and
payable, and thereupon, the same shall be accelerated and so due and payable,
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described in Sections
2.1 (g) or (h) above, the outstanding principal balance and accrued interest
hereunder, plus fees and expenses, shall be immediately and automatically due
and payable, and/or (b) exercise or otherwise enforce any one or more of the
Holder’s rights, powers, privileges, remedies and interests as well as its own
rights, powers and remedies under this Note, the Purchase Agreement, the
Security Agreement or other Transaction Document or applicable law.  No course
of delay on the part of the Collateral Agent or the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Collateral Agent or the
Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.  Upon and after an Event of Default, this Note shall bear interest
at the default rate set forth in Section 1.2 hereof.
 
-4-

--------------------------------------------------------------------------------


ARTICLE III
 
MISCELLANEOUS
 
Section 3.1    Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
Section 3.2    Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 3.3    Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 3.4    Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Collateral Agent (on behalf of the Holder) shall be entitled, in
addition to all other available rights and remedies, at law or in equity, to
seek and obtain such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
-5-

--------------------------------------------------------------------------------


Section 3.5    Enforcement Expenses.  The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 3.6    Amendments.  This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.7    Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note except in
accordance with applicable law.
 
Section 3.8    Consent to Jurisdiction.  Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 3.8 shall affect or limit any right to serve process in any other manner
permitted by law.  Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.
 
Section 3.9    Binding Effect.  This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.  The Maker shall not delegate or transfer this
Note or any obligations or undertakings contained in this Note.
 
Section 3.10    Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
Section 3.11    Maker Waivers; Dispute Resolution.
 
(a)    Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
-6-

--------------------------------------------------------------------------------


(b)    No delay or omission on the part of the Collateral Agent or the Holder in
exercising its rights under this Note, or course of conduct relating hereto,
shall operate as a waiver of such rights or any other right of the Collateral
Agent or the Holder, nor shall any waiver by the Collateral Agent or the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
(c)    THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
Section 3.12    Definitions.  Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement.  For the purposes hereof, the
following terms shall have the following meanings:
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
“Transaction Documents” means this Note, the Purchase Agreement, the Security
Agreement, any Deed of Trust and all other security documents or related
agreements now or hereafter entered into in connection with and/or as security
for this Note and all amendments and supplements thereto and replacements
thereof and any other Transaction Document (as that term is defined in the
Purchase Agreement).
 
[Signature appears on following page]




-7-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 



  FIRSTGOLD CORP.          
 
By:
/s/ STEVEN AKERFELDT       Name: Steven Akerfeldt       Title: CEO          


 
















 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Senior Secured Promissory Note]
 
-8-

--------------------------------------------------------------------------------


Exhibit 10.30(b)
 
SENIOR SECURED PROMISSORY NOTE
 

Dated: September 10, 2008
Amount: $270,270.27

 
 
For value received, FIRSTGOLD CORP., a corporation organized under the laws of
the State of Delaware (the “Maker”), hereby promises to pay to the order of
LAKEWOOD GROUP LLC, with an address of 152 West 57th Street, 54th Floor, New
York, NY 10019 (together with its successors, representatives, and assigns, the
“Holder”), in accordance with the terms hereinafter provided, the principal
amount of Two Hundred Seventy Thousand Two Hundred Seventy Dollars and
Twenty-Seven Cents ($270,270.27) hereunder, together with interest and all other
obligations outstanding hereunder.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A.  The
outstanding principal balance of this Note shall be due and payable on March 1,
2010 (the “Maturity Date”) or at such earlier time as provided herein.
 
ARTICLE I
 
Section 1.1    Purchase Agreement.  This Note has been executed and delivered
pursuant to the Note and Warrant Purchase Agreement, dated as of August 7, 2008
(the “Purchase Agreement”), by and between the Maker, the Holder (as a Lender)
and each other Lender party thereto and related agreements and
documents.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth for such terms in the Purchase Agreement.
 
Section 1.2    Interest.  The outstanding principal balance of this Note shall
bear interest, in arrears, at a rate per annum equal to four percent (4%),
payable in cash on the first Business Day of each month following the date
hereof.  Interest shall be computed on the basis of a 360-day year of twelve
(12) thirty-day months, shall compound monthly and shall accrue commencing on
the date hereof.  Furthermore, upon the occurrence of an Event of Default (as
defined in Section 2.1 hereof), the Maker will pay interest to the Holder,
payable on demand, on the outstanding principal balance of the Note and on all
unpaid interest from the date of the Event of Default at a per annum rate equal
to the lesser of eighteen percent (18%) and the maximum applicable legal rate
per annum, calculated based on a 360-day year.
 
Section 1.3    Payment of Principal; Prepayment.
 
(a)    The principal amount hereof shall be paid in full on the Maturity Date
or, if earlier, upon acceleration of this Note in accordance with the terms
hereof.  Any amount of principal repaid hereunder may not be reborrowed.  The
Maker may prepay all or any portion of the principal amount of this Note upon
not less than three (3) Business Days prior written notice to the Holder,
without penalty or premium.
 
(b)    Not later than the fifteenth (15th) day of each calendar month, the Maker
shall make a mandatory prepayment to the Holder equal to its Pro Rata Share of
forty percent (40%) of the Maker’s Free Cash Flow in and for the preceding
calendar month;
 
-1-

--------------------------------------------------------------------------------


provided, however, that commencing with the payment to be made in December, 2008
and continuing in each month thereafter, such monthly payment be equal to the
Holder’s Pro Rata Share of the greater of (i) forty percent (40%) of the Maker’s
Free Cash Flow in the preceding calendar month, and (ii) $400,000.  Each such
payment shall be accompanied by financial calculations of such prior month’s
Free Cash Flow certified as being complete and correct by the Maker’s president
or chief financial officer, in such detail and with such supporting financial
documents as the Collateral Agent (as defined below) may require.  Each such
mandatory prepayment shall be applied first to any interest, fee or expense
obligation hereunder which is then due and unpaid and then on account of the
principal balance hereof.  Prepayments applied to principal shall be made
against the principal balance of this Note and of all other outstanding Notes
issued under the Purchase Agreement on a pro-rata basis.  For the purposes
hereof, “Free Cash Flow” shall mean the Maker’s gross revenue from all sources
less direct operating costs in the period for which such calculation is made
(all in accordance with GAAP).
 
Section 1.4    Security Documents.  The obligations of the Maker hereunder are
secured by a continuing security interest in substantially all of the assets of
the Maker pursuant to the terms of a Security Agreement bearing even date
herewith by and between the Maker and the Collateral Agent, a Deed or Deeds of
Trust, and other collateral documents.  For the purposes hereof, the term
“Collateral Agent” shall have the meaning given thereto in the Security
Agreement.
 
Section 1.5    Payment on Non-Business Days.  Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
 
Section 1.6    Transfer.  This Note may be transferred or sold, and may also be
pledged, hypothecated or otherwise granted as security, by the Holder; provided,
however, that any transfer or sale of this Note must be in compliance with any
applicable securities laws.
 
Section 1.7    Replacement.  Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.
 
Section 1.8    Use of Proceeds.  The Maker shall use the proceeds of this Note
as set forth in the Purchase Agreement.
 
ARTICLE II
 
EVENTS OF DEFAULT; REMEDIES
 
Section 2.1    Events of Default.  The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)    any default in respect of any payment of the principal amount, interest
or any other monetary obligation under this Note, as and when the same shall be
due and payable (whether on the Maturity Date or by acceleration or otherwise)
or within three (3) days thereafter; or
 
-2-

--------------------------------------------------------------------------------


(b)    the Maker shall fail to observe or perform any other condition, covenant
or agreement contained in this Note, which failure is not cured within five (5)
Business Days after the Maker’s receipt of notice of such failure; or
 
(c)    the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTC Bulletin
Board, the American Stock Exchange, the Nasdaq Capital Markets, the Nasdaq
Global Market, the Nasdaq Global Select Market or The New York Stock Exchange,
Inc. for a period of five (5) consecutive Trading Days, such a suspension to
only constitute an Event of Default if the Holder provides the Maker written
notification that it deems such suspension to be an Event of Default; or
 
(d)    the Maker shall default in the performance or observance of (i) any
undertaking, covenant, condition or agreement contained in the Purchase
Agreement or any other Transaction Document and such default is not fully cured
within five (5) Business Days after the Maker’s receipt of notice of such
default;  or
 
(e)    any representation or warranty made by the Maker herein or in the
Purchase Agreement or any other Transaction Document shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made; or
 
(f)    any failure by Maker to cure within five (5) Business Days after the
Maker’s receipt of notice of (A) a default in any payment of any amount or
amounts of principal of or interest on any Indebtedness of the Maker (other than
the Indebtedness hereunder) the aggregate principal amount of which Indebtedness
is in excess of $50,000 or (B) a default in the observance or performance of any
other agreement or condition relating to any Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such Indebtedness to cause with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or
 
(g)    the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing; or
 
-3-

--------------------------------------------------------------------------------


(h)    a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
thirty (30) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days; or
 
(i)    any default or event of default, or event that, with the passage of time
or giving of notice or both would constitute a default or event of default,
shall have occurred under any mining lease or mining rights or claims agreement
to which Maker is now or at any time hereafter a party or any such agreement is
terminated by any of the parties thereto; or
 
(j)    a judgment or judgments in the aggregate amount exceeding $25,000 is/are
entered against the Maker and not dismissed or discharged within twenty (20)
days following the entry thereof; or
 
(k)    Maker shall cease to actively conduct its business operations for a
period of five (5) consecutive Business Days; or
 
(l)    any material portion of the properties or assets of the Maker is seized
by any governmental authority; or
 
(m)    the Maker is indicted for the commission of any criminal activity; or
 
(n)    closing of a purchase, tender or exchange offer made to the holders of
more than fifty percent (50%) of the outstanding shares of Common Stock in which
more than fifty percent (50%) of the outstanding shares of Common Stock were
tendered and accepted.
 
Section 2.2    Remedies Upon An Event of Default.  If an Event of Default shall
have occurred and shall be continuing, the Collateral Agent may at any time at
its option (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, plus fees and expenses, due and
payable, and thereupon, the same shall be accelerated and so due and payable,
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described in Sections
2.1 (g) or (h) above, the outstanding principal balance and accrued interest
hereunder, plus fees and expenses, shall be immediately and automatically due
and payable, and/or (b) exercise or otherwise enforce any one or more of the
Holder’s rights, powers, privileges, remedies and interests as well as its own
rights, powers and remedies under this Note, the Purchase Agreement, the
Security Agreement or other Transaction Document or applicable law.  No course
of delay on the part of the Collateral Agent or the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Collateral Agent or the
Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.  Upon and after an Event of Default, this Note shall bear interest
at the default rate set forth in Section 1.2 hereof.
 
-4-

--------------------------------------------------------------------------------


ARTICLE III
 
MISCELLANEOUS
 
Section 3.1    Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
Section 3.2    Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 3.3    Headings.  Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.
 
Section 3.4    Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Collateral Agent (on behalf of the Holder) shall be entitled, in
addition to all other available rights and remedies, at law or in equity, to
seek and obtain such equitable relief, including but not limited to an
injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
-5-

--------------------------------------------------------------------------------


Section 3.5    Enforcement Expenses.  The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 3.6    Amendments.  This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.
 
Section 3.7    Compliance with Securities Laws.  The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note except in
accordance with applicable law.
 
Section 3.8    Consent to Jurisdiction.  Each of the Maker and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 3.8 shall affect or limit any right to serve process in any other manner
permitted by law.  Each of the Maker and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Note shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.
 
Section 3.9    Binding Effect.  This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.  The Maker shall not delegate or transfer this
Note or any obligations or undertakings contained in this Note.
 
Section 3.10    Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
Section 3.11    Maker Waivers; Dispute Resolution.
 
(a)    Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.
 
-6-

--------------------------------------------------------------------------------


(b)    No delay or omission on the part of the Collateral Agent or the Holder in
exercising its rights under this Note, or course of conduct relating hereto,
shall operate as a waiver of such rights or any other right of the Collateral
Agent or the Holder, nor shall any waiver by the Collateral Agent or the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.
 
(c)    THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
Section 3.12    Definitions.  Terms used herein and not defined shall have the
meanings set forth in the Purchase Agreement.  For the purposes hereof, the
following terms shall have the following meanings:
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, NY, USA and does not include any
day which is a federal or state holiday in such location.
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national securities exchange, or (b) if the
Common Stock is not traded on the OTC Bulletin Board or a registered national
securities exchange, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
 
“Transaction Documents” means this Note, the Purchase Agreement, the Security
Agreement, any Deed of Trust and all other security documents or related
agreements now or hereafter entered into in connection with and/or as security
for this Note and all amendments and supplements thereto and replacements
thereof and any other Transaction Document (as that term is defined in the
Purchase Agreement).
 
[Signature appears on following page]


-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 



  FIRSTGOLD CORP.          
 
By:
/s/ STEVEN AKERFELDT       Name: Steven Akerfeldt       Title: CEO          


 




 




















 


 
[Signature Page to Senior Secured Promissory Note]

 
-8-